IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD–1214–11



                           JASON THAD PAYNE, Appellant

                                             v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE TWELFTH COURT OF APPEALS
                          WOOD COUNTY



              M EYERS, J., filed a dissenting opinion.


                                DISSENTING OPINION

       The majority reverses after concluding that the court of appeals erred in

determining that the admission of several erroneously admitted victim statements was

harmless. I disagree with this conclusion. After examining the court of appeals opinion, I

agree that the admission of the statements was harmless error, and feel that the analysis

conducted by the court of appeals is more accurate than the analysis conducted by the
                                                                           Payne Dissent–Page 2

majority. There is no way a rational trier of fact would have reached a different result had

the error not occurred.1

       With these comments, I respectfully dissent.

                                                            Meyers, J.




Filed: February 27, 2013
Do Not Publish




       1
           Tillman v. State, 376 S.W.3d 188 (Tex. App.–Houston [14th Dist.] 2012]